7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Romey COLEMAN, Plaintiff-Appellant,v.Michael P. W. STONE, Secretary, Department of the Army,Defendant-Appellee.
No. 93-1212.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 19, 1993.Decided:  September 14, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1485-A)
Romey Coleman, Appellant Pro Se.
Rebeca Olivia Hidalgo, Assistant United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Romey Coleman appeals from the district court's order granting summary judgment on behalf of Defendant in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Coleman v. Stone, No. CA-92-1485-A (E.D. Va.  Feb. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED